Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 10/05/2021, are accepted and do not introduce new matter. 
Claims 1-3, 5-7, 9-12, 14-17 and 19-24 are pending; claims 4, 8, 13 and 18 are cancelled; claims 22-24 are new. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin J. Cosenza (Reg. No. 48,892) on 01/06/2022.
The application has been amended as follows: 
	Claim 1. A water jet for a showerhead for producing aerated foamy water, the water jet including: a water passage; an air passage; an outlet for the 
	Claim 7. The water jet as claimed in claim 1, wherein 
	Claim 11. A showerhead for producing aerated foamy water, wherein the showerhead includes a plurality of outlets defining a first array and a second array, and wherein the second array includes a plurality of water jets, wherein at least one water jet includes: a water passage; an air passage; an outlet for the 
	Claim 22. The water jet as claimed in claim 1, wherein the water jet is for producing 
	Claim 23. Cancelled. 
	Note: Claims 1, 11 and 22 were amended to remove the relative term “highly”; claim 7 was amended for clarity purposes; claim 23 was cancelled because it included indefinite language such as “standard spray pattern” and “appropriate for everyday use”. 

Allowable Subject Matter
Claims 1-3, 5-7, 9-12, 14-17, 19-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claims 1 and 11, the prior art fails to teach a water jet for a showerhead for producing aerated foamy water, the water jet including: a water passage; an air passage; an outlet for the aerated foamy water; a first conduit linking the water passage to the air passage, wherein the first conduit has a central vertical axis; a second conduit linking the air passage to the outlet, wherein the second conduit has a central vertical axis that is substantially in line with the central vertical axis of the first conduit, wherein the first conduit tapers outwardly from its central vertical axis along a portion of its length in a downstream direction and defines a flow path for water passing therethrough, and the second conduit tapers inwardly towards its central vertical axis along a portion of its length in a downstream direction, and wherein the second conduit includes a first section and a second section, wherein the first section has a reduced inward taper relative to the second section and includes an impact area for water travelling along the flow path.
	Related art like, Knapp (U.S. 6270022) in view of Corsette (U.S. 4738398), teach a similar device. Knapp teaches a showerhead with a first conduit that connects a water passage with an air passage; and a second conduit that connects the air passage with an outlet. Corsette (fig 6) teaches two conduits, wherein the second outlet tapers inwardly, as claimed. However, the second conduit of Corsette (26, fig 6) is not stepped, so it does not teach “wherein the second conduit includes a first section and a second section, wherein the first section has a reduced inward taper relative to the second section and includes an impact area for water travelling along the flow path”. Examiner asserts that Corsette is the closest prior art that teaches a second conduit that tapers inward located downstream of a first conduit that tapers outwardly, wherein air is introduced in between the conduits (as seen in Fig 6). It would not be proper to modify Corsette to include the stepped feature, since Corsette is already a modifier, i.e. a secondary reference. 
	Examiner emphasizes that the prior art is silent with respect to a showerhead wherein a first conduit that connects a water passage with an air passage is tapered outwardly in the direction of flow, and a second conduit that connects the air passage with an outlet is tapered inwardly; wherein the second conduit has two sections that define an impact area, as claimed.
	All pending dependent claims are allowed for further limiting claims 1 or 11, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752


/DARREN W GORMAN/Primary Examiner, Art Unit 3752